 Case 1:19-cr-00028-CFC Document 64 Filed 05/12/20 Page 1 of 11 PageID #: 306



                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA



               V.                              Criminal Action No. 19-28-CFC

CHRISTOPHER SANCHEZ,

                          Defendant. :


Jesse S. Wenger, Assistant United States Attorney, Wilmington, Delaware

      Counsel for United States ofAmerica

Mark S. Greenberg, Blue Bell, Pennsylvania

      Counsel for Defendant



                        MEMORANDUM OPINION




May 12, 2020
Wilmington, Delaware
 Case 1:19-cr-00028-CFC Document 64 Filed 05/12/20 Page 2 of 11 PageID #: 307




                                        COLMF. CONNDLL
                                        UNITED STATES DISTRICT JUDGE

         Pending before me is Defendant Christopher Sanchez's Motion to Suppress

Physical Evidence (D.I. 20). On January 4, 2019, Wilmington Police officers

stopped Sanchez for driving without a valid license. During the stop, officers

found a handgun on the floorboard of the car Sanchez was driving. Sanchez was

taken into custody and charged with being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g). The parties have filed numerous briefs pertaining

to this motion, and I held an evidentiary hearing. See D.I. 20; D.I. 24; D.I. 34; D.I.

37; D.I. 42; D.I. 45

 I.     BACKGROUND

      On January 4, 2019, officers from the Wilmington Police Department Drugs,

Organized Crime, and Vice Division were on patrol in an unmarked vehicle when

they saw Sanchez driving a gray Mitsubishi Outlander north on Lincoln Street.

See Tr. ofHrg. on Def.'s Mot. to Suppress at 21:25-22:25, Nov. 19, 2019. One of

the officers, Corporal MacNamara, recognized Sanchez as the driver of the

Mitsubishi. Tr. at 22:24-25. MacNamara and Sanchez had known each other for

seven or eight years prior to that night. Tr at 5:13-14; Tr. at 58:14-15.

MacNamara had information from a reliable informant that Sanchez was in

possession of a handgun and that Sanchez was known to drive a gray Mitsubishi
 Case 1:19-cr-00028-CFC Document 64 Filed 05/12/20 Page 3 of 11 PageID #: 308



SUV. Tr. at 21: 12-15. MacNamara knew that Sanchez had a prior conviction and

could not lawfully possess a firearm. Tr. at 21 :6-9. MacNamara had also run

Sanchez's name through the Delaware Criminal Justice Information System

(DELJIS) database on December 20, 2018 and knew that as of that search Sanchez

did not have an active Delaware driver's license. Tr. at 20:1-21 :1; D.I. 60-1.

MacNamara had run Sanchez's name through DELJIS "approximately 20 times"

over the years and had "never known him to have a valid Delaware operator's

license." Tr. at 24:24-25.

        The officers decided to stop Sanchez for driving without a license, which is

a violation of Delaware Code tit. 21, § 2701(a). The officers called for back-up to

assist them with the stop and followed Sanchez. Tr. at 25:1-14. When Sanchez

turned on the 900 block of North Franklin Street, the officers turned on their

emergency equipment and executed a car stop. Tr. at 25:15-22. Initially, Sanchez

complied with the stop. Tr. at 25:21-22. But then Sanchez's car started to move

again, and Sanchez had to be blocked in by the assisting officers. Tr. at 25:23-

26:8.

        MacNamara and Sanchez both testified at the evidentiary hearing. They

dispute what happened next.

        MacNamara testified that he exited his vehicle, approached the driver's side

of the stopped SUV, opened the driver's door, and ordered Sanchez out of the



                                          2
 Case 1:19-cr-00028-CFC Document 64 Filed 05/12/20 Page 4 of 11 PageID #: 309



SUV. Tr. 26:9-23. MacNamara further testified that as soon as he opened the

driver's door he saw a handgun at Sanchez's feet. Tr. at 26:22-27:5.

      Sanchez testified that MacNamara did not see the gun as soon as he opened

the driver's door. According to Sanchez, MacNamara opened the door, pulled

Sanchez out of the car, patted Sanchez down, placed Sanchez in handcuffs, pulled

out his flashlight, flashed the light inside the car, and then-and only then-

spotted the gun on the floorboard. Tr. at 68:13-70:12. Sanchez does not dispute

that he had a handgun in his car, that he put the handgun in his car, or that the gun

was on the driver's side floorboard. Tr. at 61 :25--63: 8.

      After MacNamara found the handgun, officers took Sanchez into custody

and transported him to the police station. D.I. 24, Ex. A at 5. Following an

inventory search of the SUV, the handgun was identified as a semi-automatic

Rueger P89 9mm that had been reported stolen from the Cecil County, Maryland,

Sheriffs Office. Id. It had six rounds in the magazine and one in the chamber. Id.

That night, MacNamara ran Sanchez's name through DELJIS and confirmed that

Sanchez did not have a valid Delaware driver's license. Tr. at 29:8-16; D.I. 60-1.

II.   LEGALSTANDARDS

      The Fourth Amendment prohibits unreasonable searches and seizures. U.S.

Const. amend. IV. It provides:

             The right of the people to be secure in their persons,
             houses, papers, and effects, against unreasonable searches


                                           3
  Case 1:19-cr-00028-CFC Document 64 Filed 05/12/20 Page 5 of 11 PageID #: 310



              and seizures, shall not be violated, and no warrants shall
              issue, but upon probable cause, supported by oath or
              affirmation, and particularly describing the place to be
              searched, and the persons or things to be seized.

Id. "The ultimate touchstone of the Fourth Amendment ... is reasonableness."

Michigan v. Fisher, 558 U.S. 45, 47 (2009) (per curiam) (quotation marks and

citation omitted). To deter the state from violating the Fourth Amendment,

evidence collected through an unreasonable search or seizure may be suppressed.

See United States v. Katzin, 769 F.3d 163, 169 (3d Cir. 2014). Evidence that is not

acquired directly through a Fourth Amendment violation but would not have been

acquired but for investigators exploiting a Fourth Amendment violation may also

be suppressed as "fruit of the poisonous tree." United States v. DeSumma, 272

F.3d 176, 179 (3d Cir. 2001) (citing Wong Sun v. United States, 371 U.S. 471, 488

(1963)).

III.   DISCUSSION

       Sanchez advances five arguments for why the handgun should be

suppressed.

       First, Sanchez argues that the car stop was not to investigate whether he was

driving without a license but was actually an excuse for MacNamara to search

Sanchez's car. The Supreme Court, however, has made it clear that the "subjective

intentions [of the seizing officers] play no role" in ordinary Fourth Amendment

analysis. Whren v. United States, 517 U.S. 806, 813 (1996). As long as the seizing

                                          4
 Case 1:19-cr-00028-CFC Document 64 Filed 05/12/20 Page 6 of 11 PageID #: 311



officers have sufficient cause to believe a traffic violation has occurred, the stop is

reasonable under the Fourth Amendment and the evidence thereby discovered is

admissible. Id. at 819.

      Second, Sanchez argues that the stop was a de facto arrest not supported by

probable cause. The stop, however, was not a de facto arrest. For Fourth

Amendment purposes, a person is seized when, "taking into account all of the

circumstances surrounding the encounter, the police conduct would ...

communicate[] to a reasonable person that he was not at liberty to ignore the police

presence and go about his business." Kaupp v. Texas, 538 U.S. 626, 629 (2003)

(quotation marks and citations omitted). But not all seizures are the same. On one

end of the spectrum is a Terry stop, which must be justified by "a reasonable,

articulable suspicion that criminal activity is afoot." United States v. Deljin-

Colina, 464 F.3d 392, 396 (3d Cir. 2006) (quotation marks and citations omitted).

On the other end of the spectrum is an arrest, which must be justified by probable

cause. United States v. Harris, 482 F.2d 1115, 1117 (3d Cir. 1973).

      Traffic stops are "a type of Terry stop[] and may be initiated based on a

reasonable suspicion that a traffic violation has occurred." United States v. Green,

897 F.3d 173, 178 (3rd Cir. 2018) (citation omitted). A Terry stop can become a

de facto arrest if officers sufficiently intrude on a person's personal security. See

e.g. United States v. Wrensford, 866 F.3d 76, 85 (3d Cir. 2017) (holding that the



                                           5
  Case 1:19-cr-00028-CFC Document 64 Filed 05/12/20 Page 7 of 11 PageID #: 312



defendant was de facto arrested when he was involuntarily transported to a police

station and detained in a cell). But officers are permitted to "block[] a suspect's

vehicle and approach[] with weapons ready, and even drawn," when executing a

traffic stop without turning the stop into a de facto arrest. United States v.

Edwards, 53 F.3d 616,619 (3d. Cir. 1995). Even "placing a suspect in handcuffs

while securing a location or conducting an investigation" does not "automatically

transform an otherwise-valid Terry stop into a full-blown arrest." United States v.

Johnson, 592 F.3d 442,448 (3d Cir. 2010) (citations omitted). This is because

"when police officers make an investigative stop, they may take such steps as are

'reasonably necessary to protect their personal safety and to maintain the status

quo during the course of the stop."' Edwards, 53 F.3d at 619 (quoting United

States v. Hensley, 469 U.S. 221, 235 (1985)).

       For example, in Johnson, Harrisburg police officers stopped a taxi they

believed carried individuals who had been involved in a shooting. 592 F.3d at 445.

The officers positioned their vehicles to block the taxi's escape, approached the

taxi with their weapons drawn, removed two suspects from the taxi, and

handcuffed both suspects. Id. 445-46. The Third Circuit found that "nothing about

the conduct of the Harrisburg police" rose to the level required to constitute a de

facto arrest. Id. at 448.




                                           6
  Case 1:19-cr-00028-CFC Document 64 Filed 05/12/20 Page 8 of 11 PageID #: 313



       Even if I were to credit Sanchez's testimony over MacNamara's, the conduct

Sanchez attributed to MacNamara and the Wilmington police officers would not

rise to the level of the conduct of the police in Johnson much less the level

required to constitute a de facto arrest. According to Sanchez, the Wilmington

police blocked Sanchez's exit and MacNamara removed Sanchez from his car,

patted him down, and handcuffed him. Those steps were reasonably necessary to

secure the location during a traffic stop involving someone suspected of carrying a

firearm. Under Third Circuit precedent, those actions did not transform a valid

traffic stop into a de facto arrest. Compare Johnson, 592 F.3d at 448.

      Third, Sanchez argues that the officers did not have a reasonable, articulable

suspicion that he was driving without a license. Traffic stops are "reviewed under

the investigatory detention framework first articulated in Terry v. Ohio, 392 U.S.

1 (1968)." Del.fin-Colina, 464 F.3d at 396. Under that framework, an officer may

conduct a Terry stop, when he has "a reasonable, articulable suspicion that

criminal activity is afoot." Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (citation

omitted). Reasonable, articulable suspicion "requires a showing considerably less

than preponderance of the evidence" and is a "less demanding standard than

probable cause[.]" Id. at 123. Only "a minimal level of objective justification is

necessary for a Terry stop." Del.fin-Colina, 464 F.3d at 396 (quotation marks and

citation omitted).



                                          7
 Case 1:19-cr-00028-CFC Document 64 Filed 05/12/20 Page 9 of 11 PageID #: 314



      Here, MacNamara had that minimal level of objective justification. He

credibly testified that he had looked Sanchez up in DELJIS only a few weeks

before the stop and had seen that Sanchez did not have a valid license. DELJIS

records subpoenaed by Sanchez confirm this testimony. Moreover, MacNamara

had looked Sanchez up repeatedly over the course of the preceding seven or eight

years and had never known Sanchez to have an active license. Accordingly, when

MacNamara saw Sanchez behind the wheel of a car he could articulate a

reasonable suspicion that Sanchez was driving unlawfully. That suspicion justified

stopping Sanchez to investigate whether he was driving without a license.

      Fourth, Sanchez argues that the gun was not in "plain view" and, therefore,

MacNamara performed an illegal search to find the gun. D.I. 34 at 2-5. But this

argument is contradicted by Sanchez's own testimony. Sanchez testified that after

MacNamara ordered him out of the car, patted him down, and cuffed him,

             They put me now by the back door ... and MacNamara
             pulls his flashlight out and flashes in there, sees the gun,
             barn, take him away.

Tr. at 70:4-10.

      As I have already noted, MacNamara had the ability to order Sanchez out of

the car, pat him down, and handcuff him, as part of the traffic stop without

violating Sanchez's Fourth Amendment rights. And MacNamara's "action in

shining his flashlight to illuminate the interior of [Sanchez's] car trenched upon no



                                          8
 Case 1:19-cr-00028-CFC Document 64 Filed 05/12/20 Page 10 of 11 PageID #: 315



right secured to the latter by the Fourth Amendment." Texas v. Brown, 460 U.S.

730, 740 (1983). Therefore, even if I were to credit Sanchez's testimony over

MacNamara's, MacNamara did not violate the Fourth Amendment before he found

the gun.

      To the extent Sanchez argues that MacNamara violated his Fourth

Amendment rights by seizing the gun, he is incorrect. There are three

requirements for valid seizures of evidence in plain view: (i) "the officer must not

have violated the Fourth Amendment in arriving at the place from which the

evidence could be plainly viewed[;]" (ii) "the incriminating character of the

evidence must be immediately apparent[;]" and (iii) "the officer must have a lawful

right of access to the object itself." United States v. Menon, 24 F.3d 550,559 (3d

Cir. 1994) (quotation marks and citation omitted). Again, MacNamara did not

violate the Fourth Amendment in arriving at the place from which he could view

the gun. The incriminating nature of the handgun was immediately apparent

(particularly because MacNamara knew Sanchez and knew he was a felon who

could not lawfully possess a firearm). And once MacNamara saw the gun he had

probable cause to believe that Sanchez had committed a felony-Le., being a felon

in possession of a firearm-and he could lawfully search the car for evidence of

that felony pursuant to the automobile exception to the search warrant requirement.

See United States v. Burton, 288 F.3d 91, 100 (3d Cir. 2002) ("The automobile



                                         9
 Case 1:19-cr-00028-CFC Document 64 Filed 05/12/20 Page 11 of 11 PageID #: 316



exception to the warrant requirement permits law enforcement to seize and search

an automobile without a warrant if probable cause exists to believe it contains

contraband.") (quotation marks and citations omitted). In short, even if I were to

accept Sanchez's testimony, this was a lawful, plain-view seizure.

       Finally, Sanchez argues that MacNamara and the Wilmington police

violated the Fourth Amendment prohibition, as set forth in Rodriguez v. United·

States, 575 U.S. 348 (2015), on prolonging a traffic stop "beyond the time

reasonably required to complete the mission of issuing a ticket for the violation."

575 U.S. 348, 350-51 (quotation marks and citation omitted). Sanchez, however,

points to no evidence suggesting that Wilmington police prolonged this traffic

stop. Indeed, Sanchez's testimony was that this was a bang-bang stop, search, and

arrest. See Tr. at 70:8-10 ("MacNamara pulls his flashlight out and flashes in

there, sees the gun, barn, take him away."). Insofar as Sanchez's Rodriguez

argument is his pretext argument in different clothes, the law is clear that an

officer's subjective motivations for a stop are immaterial. See Whren, 517 U.S. at

813.

IV.    CONCLUSION

       For the foregoing reasons, I will deny Sanchez's Motion to Suppress

Physical Evidence.

       The Court will issue an order consistent with this Memorandum Opinion.


                                          10
